 1 Martha G. Bronitsky, SBN 127583
   Chapter 13 Standing Trustee
 2 Leo G. Spanos, SBN 261837, Staff Attorney
   Nima Ghazvini, SBN 254758, Staff Attorney
 3 PO Box 5004
   Hayward,CA 94540
 4 (510) 266 - 5580
   (510) 266 - 5589
 5 13trustee@oak13.com
                                   UNITED STATES BANKRUPTCY COURT
 6                                 NORTHERN DISTRICT OF CALIFORNIA
                                           OAKLAND DIVISION
 7

 8
     In re
 9                                                       Chapter 13 Case No. 19-41406-RLE13

10       Caterina Marie Harris

11                                                       TRUSTEE'S UNILATERAL PREHEARING
                                                         STATEMENT FOR TRUSTEE'S MOTION TO
12                                                       DISMISS
                                    debtor(s)
13

14

15                                                       HEARING DATE: January 14, 2020
                                                         HEARING TIME: 1:30 pm
16                                                       LOCATION:     Courtroom 201

17

18 Nima Ghazvini, Staff Attorney for Martha G Bronitsky, Chapter 13 Trustee contacted Geoffrey Wiggs on

19 1/7/2020 but telephone conference has not been held due to the following: call not returned. Remaining

20 issues:

21    1. Motion to Dismiss for Unreasonable Delay: case filed June 2019, plan not confirmed due to

22 outstanding objections to confirmation by the Trustee and Bosco Credit, LLC;

23    2. Motion to Dismiss for Failure to Comply with General Order 34: proof of post-petition mortgage

24 payments.

25

26

27

28
Case: 19-41406        Doc# 58      Filed: 01/07/20     Entered: 01/07/20 15:38:39         Page 1 of 3
 1   Among other issues, Trustee has objected to Debtor's plan due to Debtor's failure to demonstrate

 2 feasibility, complete documents and provide additional required documents to the Trustee . Debtor has yet

 3 to serve a plan with notice and opportunity to object since the inception of this case . Trustee requests

 4 dismissal of this case. Debtor's counsel was sanctioned $100.00 this past October for failure to meet and

 5 confer.

 6 OUTSDANDING OBJECTIONS: Chapter 13 Trustee's Objection to Confirmation (Doc. #57); Bosco

 7 Credit, LLC's Objection to Confirmation (Doc. #30)

 8 Date: January 07, 2020                                            /s/ Nima Ghazvini

 9                                                                   Signature of Nima Ghazvini
                                                                     Staff Attorney for Martha G. Bronistky
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case: 19-41406        Doc# 58      Filed: 01/07/20       Entered: 01/07/20 15:38:39           Page 2 of 3
 1 In re
           Caterina Marie Harris                     Chapter 13 Case No. 19-41406-RLE13
 2                             debtor(s)
 3
                                      CERTIFICATE OF SERVICE
 4
   I HEREBY CERTIFY that I have served a copy of the within and foregoing document on the
 5 debtor (s), counsel for debtor (s), and if applicable, the creditor, creditor representatives and the
   registered agent for the creditor by depositing it in the United States mail with first class
 6 postage attached thereto.

 7   I declare under penalty of perjury under the laws of the State of California that the foregoing is
     true and correct.
 8

 9
     Caterina Marie Harris                         Geoffrey Wiggs Atty
10   1429 Legend Ln                                1900 S Norfolk St #350
     Brentwood,CA 94513                            San Mateo,CA 94403
11
     (Debtor(s))                                   (Counsel for Debtor)
12

13                                                 /s/ Melissa Best
     Date: 1/7/2020
                                                   Melissa Best
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case: 19-41406       Doc# 58     Filed: 01/07/20     Entered: 01/07/20 15:38:39        Page 3 of 3
